WESTERFIELD, J.
This suit results from the collision of an automobile and a motorcycle at the corner of Melpomene and Howard streets in the city of New Orleans. The trial court found the motorcycle operated hy the defendant company to be at fault and assessed the damages to plaintiff’s car at $75. Defendant has appealed.
We have no difficulty in reaching the conclusion that the judgment appealed from is correct. Our appreciation of the facts, as developed hy the record, is as follows:
Plaintiff’s car, a Yelie sedan, was proceeding out Melpomene street from the direction of the lake toward the river and was well in the intersection of Howard street, when defendant’s motorcycle, to which was attached a side car, approaching at a high rate of speed, suddenly emerged from the rear of a Ford roadster, which had stopped at the intersection to permit the Velie sedan to pass. The driver, seeing the sedan in his path, attempted to come to a stop, but lost control of the motorcycle, which skidded over the pavement and crashed into the rear of the Velie sedan at a point near the river curb of the intersection.
On behalf of defendant it is argued that, since the motorcycle was approaching from the right side of the Velie, it should have been accorded the right of way, citing Ross vs. Corcoran, 10 La. App. 305, 120 So. 883. The Ross case is not in point for the reason that the Velie car was in the intersection and had almost completed the crossing when the motorcycle entered It. Moreover, we are convinced that the accident was due to the excessive speed of the motorcycle, which, as it approached the intersection, was hidden from the view of the driver of plaintiff’s car, being screened by the Ford roadster.
There is no dispute as to the quantum of damages awarded by the court, a qua.
For the reasons assigned, the judgment appealed from is affirmed.